      Case 1:20-cv-00948-DAD-JLT Document 7 Filed 09/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT CHARLES LAVERY,                            No. 1:20-cv-00948-NONE-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
13                                                      PETITION FOR WRIT OF HABEAS
                                                        CORPUS, DIRECTING THE CLERK OF
14           v.                                         COURT TO ASSIGN DISTRICT JUDGE FOR
                                                        PURPOSE OF CLOSING CASE AND THEN
15                                                      CLOSE CASE, AND DECLINING TO ISSUE
                                                        CERTIFICATE OF APPEALABILITY
16
      CALIFORNIA DEPARTMENT OF                          (Doc. No. 5)
17    CORRECTIONS AND
      REHABILITATION,
18
                         Respondent.
19

20          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

21   habeas corpus pursuant to 28 U.S.C. § 2254. He alleges that he is receiving inadequate medical

22   care because his transfer from the Kings County Jail to state prison has been put on hold due to

23   COVID-19 and that “law enforcement over-charg[ed]” his case and “stack[ed]” crimes in order to

24   secure a conviction. (See Doc. No. 1.) On July 10, 2020, the magistrate judge assigned to the

25   case issued findings and recommendations recommending that the petition be dismissed on the

26   basis that petitioner failed to name a proper respondent; has not exhausted his claims by first

27   presenting them to the highest state court; and failed to state a cognizable claim for federal habeas

28   relief. (Doc. No. 5.) The pending findings and recommendations additionally cited the Younger
                                                        1
      Case 1:20-cv-00948-DAD-JLT Document 7 Filed 09/02/20 Page 2 of 3

 1   abstention doctrine (Younger v. Harris, 401 U.S. 37, 43-54 (1971)) as another basis to withhold

 2   review of the pending petition, finding some ambiguity as to whether petitioner had been

 3   convicted of a crime at the time the magistrate judge received the petition, based on the dates

 4   provided by petitioner therein. The findings and recommendations were served upon all parties

 5   and contained notice that any objections were to be filed within thirty days from the date of

 6   service of that order. To date, no party has filed objections.

 7          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 8   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 9   magistrate judge’s findings and recommendations are supported by the record and proper

10   analysis.

11          In addition, the court declines to issue a certificate of appealability. A state prisoner

12   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

13   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

14   U.S. 322, 335-336 (2003). If a court denies a petitioner’s petition, the court may only issue a

15   certificate of appealability when a petitioner makes a substantial showing of the denial of a

16   constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must

17   establish that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

18   should have been resolved in a different manner or that the issues presented were ‘adequate to

19   deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

20   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).
21          In the present case, the court finds that petitioner has not made the required substantial

22   showing of the denial of a constitutional right to justify the issuance of a certificate of

23   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

24   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

25   proceed further. Thus, the court therefore declines to issue a certificate of appealability.

26          Accordingly, the court orders as follows:
27          1.      The Findings and Recommendations, filed July 10, 2020 (Doc. No. 5), are

28   adopted;
                                                         2
      Case 1:20-cv-00948-DAD-JLT Document 7 Filed 09/02/20 Page 3 of 3

 1          2.      The petition for writ of habeas corpus is dismissed;

 2          3.      The Clerk of Court is directed to assign a district judge to this case for the purpose

 3   of closing the case and then to close the case; and,

 4          4.      The court declines to issue a certificate of appealability.

 5   IT IS SO ORDERED.
 6
        Dated:     September 2, 2020
 7                                                      UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
